Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 The undersigned officer of Pizza Inn, Inc. (the “Company”), does hereby certify, to such officer’s knowledge, that the accompanying Annual Report on Form 10-K for the fiscal year ended June 27, 2010, and filed with the Securities and Exchange Commission on the date hereof (the “Form 10-K”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 16, 2010 By: /s/Nancy Ellefson Vice President of Finance and Principal Accounting Officer (Principal Financial Officer)
